        Case 2:20-cv-00864-JDP Document 25 Filed 12/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JASON LATRELL THOMAS,                              Case No. 2:20-cv-00864-JDP (PC)
12                       Plaintiff,                      ORDER DENYING MOTION FOR
                                                         ISSUANCE OF A SCHEDULING ORDER
13            v.
                                                         ECF No. 23
14    M. ALI, et al.,
15                       Defendants.
16

17          Plaintiff has filed a motion requesting that the court issue a scheduling order that
18   establishes a deadline for completion of discovery. ECF No. 23. On December 18, 2020, this
19   case was referred to the court’s Post-Screening Alternative Dispute Resolution Project (“early
20   ADR”). ECF No. 24. The action was ordered stayed for 120 days to allow the parties to
21   participate in a settlement conference, which is currently set before Magistrate Judge Dennis M.
22   Cota on March 23, 2021. Id. The December 18 order also advised the parties that if the case does
23   not settle, the court will issue a discovery and scheduling order. Id. at 2 n.3.
24          In light of the order referring this action to early ADR and staying the case, ECF No. 24,
25   plaintiff’s motion for issuance of a scheduling order, ECF No. 23, is denied. Should the case not
26   settle, the court will issue a discovery and scheduling order.
27

28   IT IS SO ORDERED.
       Case 2:20-cv-00864-JDP Document 25 Filed 12/23/20 Page 2 of 2


 1

 2
     Dated:   December 22, 2020
 3                                         JEREMY D. PETERSON
                                           UNITED STATES MAGISTRATE JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
